                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

BRENDON MORREY,
                                                     MEMORANDUM DECISION &
                       Plaintiff,                    DISMISSAL ORDER
v.

LARRY BENZON et al.,                                Case No. 2:18-CV-377-RJS
                       Defendants.                  District Judge Robert J. Shelby



       In an Order dated October 2, 2018, the Court required Plaintiff to within thirty days pay

an initial partial filing fee of $6.69 and submit a consent to have the remaining fee collected in

increments from Plaintiff’s inmate account. To date, Plaintiff has done neither.

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court's order and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.

Dated this 4th day of December, 2018

                                              BY THE COURT:



                                              CHIEF JUDGE ROBERT J. SHELBY
                                              United States District Court
